IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 26, 2009
                               No. 09-10047
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

RAYMUNDO PEREYRA-RAMIREZ,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 2:08-CR-46-ALL


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Raymundo Pereyra-Ramirez appeals his conviction by a jury of possession
with intent to distribute cocaine. He asserts that the judgment, which reflects
that his conviction was pursuant to 21 U.S.C. § 841(a)(1) and (b)(1)(A), is
erroneous because the jury was instructed that it had to find that the relevant
drug quantity was 500 grams or more of cocaine, which is the base quantity for
a conviction under § 841(b)(1)(B). Pereyra-Ramirez does not challenge the 121-



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 09-10047

month sentence that he received, but he contends that this court should amend
the judgment to reflect a conviction under the lesser subsection.            Pereyra-
Ramirez concedes that he did not object to the jury instructions or to the entry
of the judgment in the district court. We therefore review his claims for plain
error only. To show plain error, Pereyra-Ramirez must show an error that is
clear or obvious and that affects his substantial rights. See Puckett v. United
States, 129 S. Ct. 1423, 1429 (2009). If Pereyra-Ramirez makes such a showing,
this court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. See id.
      We have reviewed the record and conclude that Pereyra-Ramirez has not
made the requisite showing. Even if there is clear or obvious error in the entry
of the subsection in the judgment, Pereyra-Ramirez has not established that any
such error “affected the outcome of the district court proceedings.” Puckett, 129
S. Ct. at 1429 (internal quotation marks and citation omitted). Thus, he has not
shown that the error had an effect on his substantial rights. See id. The
judgment of the district court is AFFIRMED.




                                          2